Citation Nr: 1620650	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  08-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for the service-connected thoracolumbar spine disability. 
 
2. Entitlement to a disability evaluation in excess of 10 percent prior to June 14, 2012 and in excess of 20 percent from June 14, 2012 for the service-connected right shoulder strain.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis for the period prior to December 28, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to June 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions dated in October 2007 and September 2008.  During the pendency of this appeal, a 20 percent rating was assigned to the right shoulder strain from June 14, 2012.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is associated with the Veteran's claims folder.

In June 2014, the Board remanded these claims for further development.  Specifically, it referred the Veteran's claim for an extraschedular TDIU prior to December 28, 2011 to the Director of Compensation and Pension Service for initial adjudication and directed the RO to obtain all outstanding VA treatment records.  Both of these tasks were accomplished; thus there has been at least substantial compliance with the remand directives and the Board will proceed with its adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran does not have ankylosis of the thoracolumbar spine; nor has he been prescribed bedrest by a physician to treat intervertebral disc syndrome.  

2. At worst, his forward flexion of the thoracolumbar spine was limited to 60 degrees.  

3. He is right hand dominant.

4. He does not have ankylosis of his right shoulder; nor does he have a specific impairment of the humerus, clavicle, or scapula.

5. Prior to June 14, 2012, his right shoulder strain with degeneration did not result in range of motion of his right arm limited to shoulder level or worse.

6. As of June 14, 2012, his right shoulder strain with degeneration resulted in, at worst, range of motion of his right arm limited to shoulder level.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for a thoracolumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 (2015).


2. The criteria for a disability rating in excess of 10 percent prior to June 14, 2012 and in excess of 20 percent from June 14, 2012 for a right shoulder condition are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

3. The criteria for a TDIU on an extraschedular basis prior to December 28, 2011 are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

a. Thoracolumbar Spine

The Veteran's spine disability is rated as 20 percent disabling under 38 C.F.R. § 4.71(a), DC 5237, which covers lumbosacral or cervical strains.  He claims he is warranted a higher rating and has alleged that his back causes him great pain when bending and walking.  His son testified at the April 2014 Travel Board hearing that the Veteran's back problems also limited his ability to sit for long periods, which affected his ability to drive.  His son further stated that 10 years prior to the hearing, he remembered the Veteran having to lie down all day because of his back.  This occurred several times per month.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), a 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.

Normal ranges of motion of the thoracolumbar spine are as follows: flexion to 90 degrees, extension to 30 degrees, lateral flexion from 0 to 30 degrees bilaterally, and lateral rotation from 0 to 30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V.

Alternatively, the Board must also consider whether a higher rating may be assigned under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under this formula, a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Turning now to the facts of the case, the Veteran underwent a VA examination for his thoracolumbar spine in October 2007.  There, the Veteran complained of pain which affected his ability to stand.  The pain was described as "nagging" and "shooting" and the intensity level was somewhere between 3 and 8 out of 10.  He stated the pain was brought on by cold weather and movement.  He self-treated with Motrin and rest.  His use of a back brace was noted.  He reported being able to walk 1 to 2 miles.  In terms of functional assessment, the examiner noted the Veteran was independent with walking, activities of daily living, eating, grooming, toileting, and dressing.  He stated he had to stop taking baths.  Occupationally, the Veteran reported he was self-employed and working from home.  When driving, he needed to stop and stretch every hour.  Upon examination, his spine appeared normal without deformities, his gait was normal, and there was symmetry and rhythm of spinal motion.  The Veteran's range of motion measurements were as follows: forward flexion to 60 degrees; extension to 10 degrees; left and right lateral flexion to 20 degrees; left and right lateral rotation to 15 degrees.  The measurements were repeated three times.  The examiner noted that the Veteran appeared to experience pain on forward flexion and extension from the beginning to the end.  The Veteran denied the presence of fatigue, weakness, lack of endurance, and incoordination.  He also denied spasms.  There was tenderness to palpation in the midline of the thoracic and lumbar spines and over the corresponding paraspinal muscles.  There was no guarding.  The final diagnoses were thoracic strain and herniated/bulging disc at L4-L5.  

A VA General Medical examination was performed in August 2008.  His thoracic spine condition was noted along with his herniated discs and degeneration.  There, his gait was normal.  His range of motion measurements for the lumbar spine were as follows: flexion to 80 degrees; extension to 30 degrees; left and right lateral flexion to 30 degrees; left and right rotation to 20 degrees.  There was painful motion beginning at 70 degrees for flexion and 15 degrees on the rotation.  The Veteran was able to do three repetitions.  The examiner then indicated that the Veteran's thoracolumbar spine condition had a mild effect on shopping, traveling, and driving and a moderate effect on chores, exercise, sports, and recreation.  While the Veteran was not employed, the examiner stated that he could work in a usual occupation with the following limitations: no lifting over 25 pounds; no repetitive lifting from 15 to 25 pounds; no climbing ladders, operating a forklift, or machinery; no repetitive back bending; no prolonged standing or walking with no more than 15 minutes total per hour; and no prolonged keyboard work.  

There is an April 2011 private treatment note covering lower back pain that had lasted for greater than three weeks.  At worst, the pain was rated as 7 out of 10.  The note indicates the Veteran's range of motion associated with his lumbar spine was abnormal.  Flexion was decreased and there was pain; while extension was decreased without pain.  Rotation was within normal limits.  An included imaging study showed hyperostosis of the lumbar spine.  The final diagnosis was lumbago.  

There is a November 2013 treatment note from an Army Medical Center detailing the Veteran's lower back pain.  The pain was brought on two week prior after twisting.  He stated he had trouble standing.  He rated the pain as 5 out of 10 and it radiated down the sides of his spine.  His gait was normal.  The physician noted that "[f]lexion, extension, rotation, [and] sidebending [were] normal bilaterally."  The Veteran indicated he exercised for 30 minutes most days of the week.  An imaging study showed osteopenia with large osteophytes.  The final diagnosis was lumbago with suspicion of a muscle strain.  The physician further noted that the Veteran had painful range of motion.  

After review of relevant evidence in the claims file, the Board must deny the Veteran a rating higher than 20 percent for his thoracolumbar spine disability.  At no point has objective medical evidence showed that his forward flexion of his thoracolumbar spine was limited to 30 degrees or less, which represents the criteria for a 40 percent rating under the General Formula.  Furthermore, he has never been diagnosed with ankylosis in his thoracolumbar spine; thus a higher rating based upon this condition is not applicable.  Finally, he has never shown to suffer from IVDS.  Even if there was evidence of IVDS, he has not been prescribed the requisite bed rest for a higher rating under the alternative formula.  

The Board has considered the Veteran's complaints of pain and fatigability, and other reported functional impairment due to his thoracolumbar spine condition.  The Board finds, however, that there are no objective clinical indications that his symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned ratings under Diagnostic Code 5237, the General Formula, or any other applicable spine diagnostic code.  Thus, the currently assigned disability rating adequately contemplates any functional loss occasioned by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Thus, the preponderance of the evidence is against an increased disability rating in excess of 20 percent for the Veteran's service-connected thoracolumbar spine condition; the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

b. Right Shoulder

The Veteran's right shoulder strain was rated as 10 percent disabling prior to June 14, 2012 and 20 percent since that date.  The condition has been rated under 38 C.F.R. § 4.71a, DC 5201, which covers limitation of motion of the arm.  The Veteran alleges he is warranted higher ratings.  He has testified to the pain his experiences in his shoulder, the limited motion, and limited ability to use the shoulder to lift things.  

Disabilities of the shoulder and arm are to be rated under DCs 5200-5203.  See 38 C.F.R. § 4.71a, DCs 5200-03.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees; additionally, lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I. 

Handedness, for the purpose of a dominant (major) or non-dominant (minor) rating will be determined by the evidence of record, or by testing on VA examination; moreover, only one hand shall be considered dominant.  38 C.F.R. § 4.69 (2015).  As discussed above, the Veteran is right-hand dominant; therefore, his right shoulder disability has been properly considered under the rating criteria for the major, or dominant, extremity. 

DC 5201 provides that limitation of motion of the major arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent disability rating.  Limitation of motion of the major arm to 25 degrees from the side warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, DC 5201.

Certain conditions are to be rated on limitation of motion of the affected parts as degenerative arthritis under DC 5003.  Pursuant to DC 5003, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003.  It appears this was the basis of the RO's assignment of a 10 percent rating in the October 2007 rating decision.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

Turning now to the facts of the case, the Veteran underwent a VA examination for his right shoulder in October 2007.  The examiner marked that pain was present, but denied weakness, stiffness, swelling, heat/redness, instability, locking fatigability, and lack of endurance.  The Veteran's self treatment with Ibuprofen was noted.  There were flare-ups of joint disease, rated as 7 out of 10, brought upon by weather changes and right arm movements.  These flare-ups lasted 30 minutes and occurred once every few months.  The examiner denied there were any effects on the Veteran's daily activities.  Upon examination, the Veteran's range of motion measurements were as follows: flexion to 180 degrees; abduction to 180 degrees; external rotation to 90 degrees; internal rotation to 70 degrees.  There was pain only on internal rotation, which stopped the Veteran at 70 degrees.  There was also guarding on internal rotation.  There was no edema, effusion, instability, weakness, or tenderness.  The final diagnosis was a right shoulder strain.  

He underwent a VA general medical examination in August 2008.  There, the Veteran stated he felt pain in the right shoulder on occasion, specifically when lifting weights.  His range of motion measurements was as follows: flexion to 170 degrees; extension to 50 degrees; abduction to 170 degrees; adduction to 50 degrees; internal rotation to 90 degrees; external rotation to 90 degrees.  There was pain on motion for flexion and abduction at 160 degrees though 170 degrees.  He was able to do three repetitions of each measurement.  

The Veteran underwent another VA examination for his shoulder in June 2012.  His diagnoses were degenerative joint disease in the bilateral shoulders, adhesive capsulitis in the bilateral shoulders, and a chronic right shoulder strain.  The Veteran complained of pain, stiffness, and reduced motion.  His range of motion measurements were as follows: flexion to 90 degrees, with painful motion at 85 degrees; abduction to 85 degrees, with painful motion at 80 degrees.  He was able to do three repetitions and his measurements were the same.  The examiner marked there was functional loss present in the form of less movement than normal and pain on movement.  Muscle strength testing was normal and tere was no ankylosis present.  All specialized rotator cuff tests were negative.  There were no mechanical symptoms nor was there a history of recurrent dislocation of the glenohumeral joint.  There were no AC joint conditions or any other impairments of the clavicle or scapula.  The examiner did mark that the shoulder condition impacted his ability to work because he could not perform duties that required overhead lifting and reaching.  

There are imaging studies from September 2013 and January 2014 which show degenerative changes in the shoulders bilaterally.  There is an April 2014 treatment note from an Army Medical Center that states that there was not any weakness observed with his shoulders. 

After review of the relevant evidence, the Board must deny the Veteran a rating higher than 10 percent for his right shoulder prior to June 14, 2012.  First, the medical evidence did not show that the Veteran had any ankylosis, specific impairment of the humerus, or dislocation or nonunion of the clavicle or scapula.  Thus, DCs 5200, 5202, and 5203 are not appropriate for assignment of a higher rating.  Additionally, he is not warranted a higher rating using DC 5201.  His worst flexion or abduction measurements were 170 degrees, well past DC 5201's "at shoulder level" criteria for the minimum 20 percent rating.  

The Board has also considered a higher rating under DC 5003.  In order to warrant an increased 20 percent disability rating, the evidence of record would have to contain x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  Id.  Notably, each shoulder is considered one major joint; however, there is no evidence of incapacitating episodes requiring treatment and bed rest prescribed by a physician prior to June 14, 2012.

The Board must also deny the Veteran a rating higher than 20 percent for his right shoulder since June 14, 2012.  Like the earlier period, the medical evidence did not show any ankylosis, specific impairment of the humerus, or dislocation or nonunion of the clavicle or scapula.  Furthermore, his worst ROM measurement at the June 2012 VA examination was abduction to 85 degrees with pain at 80 degrees.  To warrant a higher 30 percent rating, there must be limitation of motion to the extent that the arm is midway between the side and shoulder level.  These measurements do not rise to this level of limitation, and instead are very close to shoulder level.  

The Veteran's statements of his observable symptoms, including bilateral shoulder pain and resulting functional effects, including limited range of motion, are probative evidence; however, his lay statements are outweighed by the objective and detailed range of motion findings as measured by VA physicians.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, the Board has considered all forms of functional impairment of the right shoulder contained in the record, including pain and reduced range of motion.  The Board finds, however, that there are no objective clinical indications that his symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned ratings under 5201 or any other applicable spine diagnostic code.  Thus, the currently assigned disability rating adequately contemplates any functional loss occasioned by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Thus, the preponderance of the evidence is against increased disability ratings for the Veteran's right shoulder condition, including one in excess of 10 percent prior to June 14, 2012 and one in excess of 20 percent since that date.  The claim is therefore denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

c. Extraschedular Considerations

The Board has next considered whether higher ratings may be assigned on an extraschedular basis for both the thoracolumbar spine and right shoulder disabilities.  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected thoracolumbar spine and right shoulder disabilities, the evidence of record does not reflect that the respective disability pictures are so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes each disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned disability ratings contemplate his most limited range of motion measurements, including the point at which he experiences pain, and his complaints of fatigue.  The Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the evidence does not support the proposition that the Veteran's service-connected thoracolumbar spine and right shoulder disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

II. Extraschedular TDIU

In the June 2014 Board decision, the Veteran was granted a TDIU effective December 28, 2011.  The Board then remanded the issue of whether he was warranted a TDIU on an extraschedular basis prior to this date.  

Specifically, the Veteran has alleged, including at his April 2014 Travel Board hearing, that his service-connected disabilities have prevented him from finding and obtaining employment.  He stated that the severity of is hearing loss specifically has made it impossible to secure employment and that his back and shoulder conditions prevent any labor intensive as well as sedentary type of work.  He stated he received schooling to become a building maintenance technician following service.  

A TDIU may be granted even when the schedular rating is less than total, where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a). 

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Regarding the Veteran's education and employment history, the Veteran has two years of college education in building maintenance, and work experience as an interpreter, building maintenance technician, security guard, and a clerk.  See the May 2008 TDIU application and service records.

The Director of Compensation issued an Administrative Review of the Veteran's claim in December 2015.  The review contains a summary of the findings of several VA examinations performed prior to December 28, 2011.  The Director concluded that the available medical evidence from this period did not show that the Veteran's service-connected right shoulder, bilateral hearing loss, thoracolumbar spine, and tinnitus conditions "were disabling enough to prevent all employment."  He then cited the lack of surgical procedures performed on the right shoulder or spine, as well as the lack of hospitalizations for the relevant conditions.  

At his October 2007 VA examinations for his shoulder and spine, he reported being self-employed and working from home.  In terms of his conditions' effects on his self-employment, the Veteran indicated he would just stop performing tasks during flare-ups.  

In July 2008, the Veteran submitted a statement on his unemployability.  He attributed this mostly to his inability to hear well despite the use of hearing aids.  He stated that he worked from March 12, 2008 to April 23, 2008 but then was disqualified due to his inability to hear in a noisy environment.  He also attributed his having to stop his work as a building maintenance technician in 2003 as a result of his ruptured discs in his spine.  

An August 2008 VA General Medical examination report indicates that the Veteran had the following limitations for his usual occupational environment due to his service-connected right shoulder disability and thoracolumbar spine disability: no lifting over 25 pounds; no repetitive lifting from 15 to 25 pounds more than 6 times per hour; no climbing ladders; no operating a forklift or machinery; no repetitive back bending task more than 6 times an hour; no prolonged standing or walking more than 15 minutes total of combined standing or walking per hour; and no prolonged keyboard work more than 30 minutes per hour.

He had a VA audiological examination in August 2008.  He reported to the examiner that he had a good job but was let go because of his hearing problems.  He also stated that his wife had to take all calls and help him conversationally in noisy environments.  A full examination was conducted.  The examiner found bilateral sensorineural hearing loss, moderate to profound in the right ear and moderate to severe in the left ear.  The examiner concluded that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the hearing loss alone should not significantly affect vocational potential or prohibit participation in most work activities.  

After review of the relevant evidence, the Board must deny the Veteran's claim for a TDIU on an extraschedular basis prior to December 28, 2011.  The preponderance of the evidence is against this claim.  The symptoms attributable to the Veteran's service connected bilateral hearing loss, thoracolumbar spine condition, right shoulder condition, and tinnitus did not render him unable to obtain and maintain substantially gainful employment prior to this date.  The record indicates that the Veteran received training for a career as a building maintenance technician and as a linguist.  While there is evidence that his work would be limited by his service-connected disabilities, the August 2008 VA audiological examiner, and the August 2008 General Medical examiner opined that his conditions would not completely preclude all forms of employment.  The August 2008 VA audiological examiner specifically opined that the moderate to profound hearing loss, the Veteran's most severe disability, would not prohibit participation in most work activities. 

Furthermore, as discussed above in the Board's analysis of the ratings assigned to the Veteran's spine and right shoulder conditions prior to December 28, 2011, these conditions were 20 percent and 10 percent disabling respectively.  Their symptomatology was not severe enough to preclude employment by themselves or when considered with the Veteran's hearing disabilities.  The August 2008 General Medical examination laid out limitations these musculoskeletal conditions necessitated, but maintained that he could still perform his usual occupation.  There is no medical evidence that these conditions render him unemployable.  The only evidence in support of the Veteran's contention is his own lay statements.

The competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report and observe symptomatology his observes, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his service-connected disabilities render him unemployable, however, is outweighed by the competent and credible medical examinations that evaluated the extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.

In sum, the preponderance of the evidence shows that the Veteran was not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to December 28, 2011.  See 38 C.F.R. § 4.16(b).  As a consequence, entitlement to an extraschedular TDIU is not warranted, and the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's appeal.

III. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a September 2007 letter prior to the initial adjudication of his claims. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, identified private treatment records, and records from an Army Medical Center have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations to obtain medical evidence as to the nature and severity of his service-connected thoracolumbar spine and right shoulder conditions.  The examiners addressed the rating criteria found in the applicable rating codes, including the amount of limitation of motion the Veteran had in his back and right shoulder.  The examinations also commented on any occupational impairment the conditions caused the Veteran.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the April 2014 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a disability evaluation in excess of 20 percent for the service-connected thoracolumbar spine disability is denied.
 
Entitlement to a disability evaluation in excess of 10 percent prior to June 14, 2012 and in excess of 20 percent from June 14, 2012 for the service-connected right shoulder strain is denied.

Entitlement to a TDIU on an extraschedular basis for the period prior to December 28, 2011 is denied.  



____________________________________________
M.TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


